NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANNY FABRICANT,                                No. 21-16345

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00029-JCH

 v.
                                                MEMORANDUM*
A. MIRANDA, individually and in his/her
official capacity as Unit C-2 Case Manager;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John C. Hinderaker, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Federal prisoner Danny Fabricant appeals pro se from the district court’s

summary judgment for failure to exhaust administrative remedies in his action

brought under Bivens v. Six Unknown Named Agents of Federal Bureau of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Narcotics, 403 U.S. 388 (1971), alleging an Eighth Amendment claim. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Quintero Perez v. United

States, 8 F.4th 1095, 1104 (9th Cir. 2021), and we affirm.

      The district court properly granted summary judgment because Fabricant

failed to exhaust his administrative remedies, and failed to raise a genuine dispute

of material fact as to whether administrative remedies were effectively

unavailable. See Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014) (en

banc) (setting forth exhaustion framework under the Prison Litigation Reform Act

(“PLRA”)); see also Ross v. Blake, 578 U.S. 632, 643-44 (2016) (describing

limited circumstances in which administrative remedies are unavailable); Porter v.

Nussle, 534 U.S. 516, 524 (2002) (requiring PLRA exhaustion for federal

prisoners’ Bivens actions).

      The district court did not abuse its discretion by partially granting

Fabricant’s requests for extensions of time to respond to defendants’ motion for

summary judgment. See FTC v. Gill, 265 F.3d 944, 954-55, 957 (9th Cir. 2001)

(setting forth standard of review and explaining a district court has broad discretion

to control its docket). We do not consider Fabricant’s contention that the district

court erred by failing to provide him a copy of his own filing in light of his

acknowledged receipt of the document as part of this appeal.

      The district court did not abuse its discretion by denying Fabricant’s motion


                                          2                                      21-16345
for discovery because Fabricant did not show that the sought-after facts were

essential to his opposition. See Garrett v. City & County of San Francisco, 818

F.2d 1515, 1518 (9th Cir. 1987) (setting forth standard of review).

      AFFIRMED.




                                         3                                  21-16345